Citation Nr: 1138092	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a dental disorder due to trauma for compensation and treatment purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO in Cleveland, Ohio, which denied the benefits sought on appeal.  The RO in Montgomery, Alabama, has since assumed jurisdiction over this appeal.

The matter was previously before the Board in July 2010 and May 2011.  The claim was remanded on both occasions for further development and adjudication.  Having been completed, the matter has been returned to the Board and is now ready for appellate disposition.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  There is no evidence that the Veteran suffered any dental disability in service which resulted from a combat wound or other service trauma.  
 
3.  The Veteran has not been previously awarded service connection for purposes of receiving VA outpatient dental treatment; the Veteran does not meet the classes of eligibility for dental treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder due to trauma for compensation and treatment purposes have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for in correspondence sent to the Veteran in November 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in this letter.  The claim was last readjudicated in an August 2011    supplemental statement of the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service separation examination, morning reports, post-service VA outpatient treatment records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

The Board notes that most of the Veteran's service treatment records are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  In June 2005, the RO was notified that not only were there no service treatment records available, but also no Surgeon General's Office (SGO) records.  See Information Request completed June 9, 2005.  
While there was a separate claim (residuals of a shrapnel wound to the head) pending in 2005, which did not include the instant request for benefits, the Veteran was notified in July 2005 that his service treatment records were not available.  He was asked to submit any his possession, which he did not.  The Board would note that the claim for residuals of shrapnel wound to the head was merged on appeal with the claim for a dental disorder.  The Board granted those benefits in a July 2010 decision.  

In August 2010, the Veteran was notified that a search for morning reports regarding potential evidence of dental trauma and/or treatment was being conducted.  In September 2010, the service department indicated that a search of morning reports failed to show treatment for dental trauma.  The available morning reports pertaining to the Veteran were submitted in September 2010.  In the September 2011 Informal Hearing Presentation, the Veteran's representative requested further remand to search for service treatment records at agencies beyond the NPRC or on microfilm at NPRC.  As delineated above, the NPRC indicated there were no service treatment records.  They also indicated that there were no SGO records.  Finally, a search of morning reports also resulted in a negative response.  Any further efforts to obtain service treatment records would be futile.  38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that most of the Veteran's service treatment records are not in the claims file and were apparently destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran contends that he is entitled to service connection for a dental disorder due to trauma.  Specifically, the Veteran asserts that on the Friday before his separation from service in 1954, he was a passenger in a truck that was rear-ended, causing him to hit his mouth on the corner of the windshield and lose all his teeth.  See June 2008 RO Hearing Transcript at page 2.  He alternatively contended that he hit his mouth on the dashboard and knocked his front teeth and loosened some in the back of his mouth.  See VA Form 9 received in September 2008.   On both occasions he claims that the teeth were banded and/or braced together.  He further alleges that he was given a prescription for treatment at the VA hospital in Birmingham, Alabama, which was ultimately refused by VA based on the mistaken character of his discharge.  The Veteran maintains that to date he has not had the teeth fixed.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and the appeal as to this issue will be denied.

In this regard, the Veteran's February 1954 separation examination was negative for a dental disorder.  A search for evidence of dental trauma in available morning reports resulted in a negative response.  

The Board is cognizant that the Veteran was in combat during his period of service.  Under 38 U.S.C.A § 1154(b),  in the case of veterans of combat, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

However, in the instant case, it is noteworthy that the claimed dental trauma was not in combat and thus, the Board does not deem the claimed traumatic incident consistent with the probable results of such known hardships.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.102.  

Under current applicable VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Rating activity should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the Board first finds that the Veteran does not have one of the dental or oral conditions listed under  38 C.F.R. § 4.150 and further, that the criteria for service-connection solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment have not been met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, as noted above, the Veteran's February 1954 separation examination was negative for a dental disorder.  The dental examination did not show any missing teeth.  Post-service, the Veteran claims that he has not had the claimed missing and/or loose teeth repaired.  The Board notes that there are no private or VA records pertaining to dental treatment dated after the Veteran's discharge from service.  

Service connection can only be granted if there is some competent evidence linking a dental disorder to service.  Here, there is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  

The Veteran was afforded a VA examination in December 2010.  The VA examiner found no loss of bone, malunion, or nonunion of the maxilla.  The examiner also found no limitation of motion at the temporomandibular articulation, loss of bone of the hard palate, evidence of osteoaradionecrosis, osteomyelitis, or tooth loss due to loss of substance of the body of the maxilla or mandible.  Panographic x-ray did not show any loss of any bone.  The examiner indicated "[o]ral examination does reveal any intraoral scars consistent with lacerations, trauma or loss of bone."  The Veteran was diagnosed with loss of teeth and traumatic avulsion of maxillary teeth.  The examiner indicated he could not render an opinion as to whether this was related to service without resorting to mere speculation.  

The examiner reasoned there were no records documenting the motor vehicle accident as alleged by the Veteran.  The examiner further indicated that the Veteran did not receive any treatment by VA, private doctor, or any other means for loss of teeth.  The examiner concluded that if the Veteran lost his teeth on active duty it would have compromised his ability to masticate and his facial esthetics. 

In August 2011, an addendum opinion was sought.  The examiner reviewed the available service treatment records and post-service records.  The examiner noted the Veteran claimed he was involved in a motor vehicle accident in February 1954, wherein he suffered traumatic loss of all his maxillary teeth from the accident. The examiner noted that there was no documentation of a motor vehicle accident during service and no documentation for any dental treatment post-service.

The examiner indicated that he could not opine that traumatic avulsion of maxillary teeth was related to service without resorting to mere speculation.  The examiner reasoned that there were no records to substantiate the Veteran's claimed motor vehicle accident.  Thus, the examiner stated that he could not render a medical opinion.  The examiner further opined that the etiology could not be determined from current medical evidence.

In sum, the examiner could not relate the Veteran's traumatic avulsion of maxillary teeth to service.  The Board finds that the VA examiner did not use speculation as a substitute for full consideration of the pertinent and available medical facts.  The examiner indicated an opinion could not be rendered without speculation based on full consideration of the Veteran's lay testimony and physical examination of the Veteran, and the available service and post-service treatment records.  Jones v. Shinseki, 23. Vet. App. 382 (2010).  Moreover, the examiner did specifically find that there was no evidence of damage to the maxilla or mandible, a determination which, by itself, would preclude the establishment of service connection for a dental disorder for VA compensation purposes.  

The Veteran has also submitted no competent evidence linking a dental disorder to any event or incident of active service.  Thus, the evidence in its totality preponderates against the Veteran's claim for compensation.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board will next determine whether the Veteran has met the requirements for entitlement to service connection for a dental disorder, for purposes of receiving VA outpatient treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The classes of eligibility for dental treatment are set forth in 
38 C.F.R. § 17.161.  See 38 U.S.C. § 1712.  Only those classes that are potentially applicable in this case, are analyzed below.  

With reference to Class I, those having a service-connected compensable dental disability or condition may be authorized dental treatment as necessary to maintain oral health and masticatory function.  However, as discussed above, the Veteran does not have a dental disability subject to compensable service connection, as set forth under 38 C.F.R. § 4.150.  As such, the Veteran does not satisfy Class I criteria.  38 C.F.R. § 17.161(a).
 
With reference to Class II, under 38 C.F.R. § 17.161(b)(2), those veterans have a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (1) they were discharged under conditions other than dishonorable from a period of active military service of not less than 180 days; (2) application for treatment was made within one year after such discharge; and (3) a VA dental examination is completed within 14 months after discharge, unless delayed through no fault of the veteran.  

The Veteran's service shows that he served for more than 180 days, from February 1951 to February 1954, and that he was given an honorable discharge.  The Veteran maintains he was given a prescription for dental treatment after his discharge, to be completed at the VA hospital in Birmingham, Alabama, which he claims was refused, but this has not been shown by the evidence of record.  There was no indication a VA dental examination was completed within 14 months after the Veteran's discharge.  As the veteran was discharged from service before October 1, 1981, the application for such treatment must have been made within one year after his discharge from active service.  He filed the instant claim in October 2006.  Thus, he does not meet the Class II criteria.  38 C.F.R. § 17.161(b)(2)(i); see 38 U.S.C.A. § 1712(a)(1)(B).  

Under Class II (a) criteria, dental treatment may be provided for a service-connected noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  There is no evidence of dental trauma in service and the Veteran does not claim such trauma resulted from his combat service.  As such, the Veteran does not meet the Class II (a) criteria for service connection for a noncompensable dental condition which resulted from combat wounds or other service trauma.  38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, at the time of the Veteran's separation examination, he was noted to be in Class IIIF for dental rating purposes.  Under 38 C.F.R. § 17.161(g) (2011), Class III is defined as those veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.

The Board notes that under 38 C.F.R. § 17.123(c)(1953 Cum. Supp.), dental treatment was authorized for the following classes of beneficiaries: Class III, those having a dental condition not service-connected, but medically determined to be aggravating disability from an associated systemic disorder that is either service-connected or not service-connected.  

The 1954 separation examination did not show a dental condition.  The Veteran maintains he was given a prescription for dental treatment after his discharge, to be completed at the VA hospital in Birmingham, Alabama, but this is not shown by the evidence of record.  No professional has determined that the Veteran has an aggravating disability form an associated service-connected condition.   Thus, he does not meet the Class III criteria.  38 C.F.R. § 17.161(g); see 38 U.S.C.A. § 1712.  

In conclusion, the Board finds that the preponderance of the evidence is also against a claim for service connection for a dental disorder due to trauma for treatment purposes.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 
1 Vet. App. at 55-57.    

The Veteran's claim for a dental disorder due to trauma does not fall under the categories of compensable dental conditions set forth in 38 C.F.R. § 4.150, and the Veteran does not meet the requirements under 38 C.F.R. § 17.161 for service connection for the limited purpose of receiving VA treatment.  

As such the claim is denied. 


ORDER

Entitlement to service connection for a dental disorder due to trauma for compensation and treatment purposes is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


